Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the amendment filed 3/8/2021.  Claims 1-16 are cancelled; and claims 17-29 are currently pending in the application.


Election/Restrictions

Applicant’s election without traverse of group II, drawn to claims 17-29, in the reply filed on 3/8/2021 is acknowledged.


Claim Objections

Claim 22 is objected to because of the following informalities:  Claim 22 recites “polystyrene” and “cellulose acetate” twice in the Markush listing and said listing is therefore redundant.  
Appropriate correction and/or clarification are required.

Claim Rejections - 35 USC § 102/103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 17-20, 22-24, 26-27 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Shen et al (US 2008/0261019 A1).
Regarding claim 17, Shen et al disclose a wood polymer composite formed by blending thermoplastic matrix and any additives including polymeric compatibilizer and typical additives.  The cellulose (wood) fiber is then added prior to entering an extruder (paragraph 0033) which reads on introducing a master batch into a twin-screw extruder in present claim 17.  Coating of the cellulose fiber with thermoplastic matrix is implicit in adding cellulose fiber to the mixture prior to entering an extruder (i.e. reads on CFs coated with the polymer matrix in present claim 17). See examples wherein the method comprises mixing PVC (i.e. reads on the polymer matrix in present claim 17) and pine wood flour.  The mixture was then fed into a twin-screw extruder and rotational speed was set at 40 rpm (paragraphs 0038-0039) which reads on mixing MB in twin-screw extruder to form the CF polymer composite in present claim 17.
Shen et al are silent with respect to agglomerate count of a 4 g pellet press-out of the CF polymer composite of less than about 25.
However, given that process of producing the polymer composite in Shen et al is substantially similar to the presently claimed process, it is the office’s position that polymer composite of Shen et al would inherently exhibit the presently claimed properties (i.e. agglomerate count of a 4 g pellet press-out of the CF polymer composite is less than about 25).   
In light of the above, it is clear that Shen et al anticipate the present claims.
Alternatively, in the event any differences can be shown for the product of present claims, as opposed to the product taught by Shen et al, such differences would have been obvious to one of ordinary skill in the art as a routine modification of the product based on the teachings in general disclosure of Shen et al, in the absence of a 
Regarding claim 18, given that process of producing the polymer composite in Shen et al is similar to the presently claimed process, it is the office’s position that polymer composite of Shen et al would inherently exhibit the presently claimed properties (i.e. yellowness index of less than about 32).
Regarding claim 19, see example 2, wherein the pine wood flour (i.e. cellulose fiber) is present in amounts of about 60% by weight (i.e. reads on about 65 wt% in present claim 19).
Regarding claims 20 and 22, Shen et al teaches that most polymers, especially thermoplastic are non-polar i.e. hydrophobic (paragraph 0003).  Examples of thermoplastic matrix include polyvinyl chloride (paragraph 0030).
Regarding claim 23, additives including lubricants, antioxidants, impact modifiers and process aids may be blended with the thermoplastic matrix (paragraph 0033).  
Regarding claim 24, polymeric compatibilizer may be a copolymer, terpolymer (paragraph 0023), random or block copolymer (paragraph 0026).
Regarding claim 26, see examples wherein mixture is fed into twin-screw extruder having multiple zones, the rotational speed of screws was held at 40 rpm and the extrudates are cooled by air (paragraph 0039) which reads on mixing and moving the mixed CF and polymer matrix through the twin-screw extruder in present claim 26.
Regarding claim 27, see examples wherein the pine wood flour and theremoplastic polymer matrix PVC was mixed (paragraph 0038-0039).

Claims 17-24 and 28 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Cernohous et al (US 2013/0207297 A1).

Regarding claim 17, Cernohous et al disclose a method of producing composite materials which contain well dispersed chemical wood pulp fibers (paragraph 0050).  One method is to make a master batch (i.e. reads on master batch in present claim 17) which is fiber rich having cellulose wood pulp fiber (i.e. reads on cellulose fiber in present claim 17) and polymer (paragraph 0051) which reads on the polymer matrix in present claim 17.  Addition of cellulose fiber to the polymer is a two-step process (paragraph 0052).  In the first step pulp particles are combined with the polymer in a mixing operation (paragraph 0053) which reads on mixing the master batch in present claim 17.  In the first step, a twin screw extruder with die plate opened may be used (paragraph 0056).  The bleached chemical wood pulp fiber and polymer may enter the twin screw extruder through the same hopper (paragraph 0061).  It is the office’s position that cellulose wood pulp fiber coated with polymer matrix is implicit in the addition of cellulose fiber and polymer through the same hopper of twin screw extruder (i.e. reads on CF’s coated with polymer matrix in present claim 17).
Cernohous et al are silent with respect to agglomerate count of a 4 g pellet press-out of the CF polymer composite of less than about 25.
However, Cernohous et al in the general disclosure teach that composites have wood pulp fibers well dispersed within a polymer matrix (paragraph 0050).  Given that the process of producing the polymer composite in Cernohous et al is substantially similar to the claimed process and the wood pulp fibers are well dispersed within the polymer matrix, it is the office’s position that polymer composite of Cernohous et al 
In light of the above, it is clear that Cernohous et al anticipate the present claims.
Alternatively, in the event any differences can be shown for the product of present claims, as opposed to the product taught by Cernohous et al, such differences would have been obvious to one of ordinary skill in the art as a routine modification of the product based on the teachings in general disclosure of Cernohous et al, in the absence of a showing of unexpected results.  As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith." In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).
Regarding claim 18, Cernohous et al teach that bleached chemical wood pulp fiber is substantially all cellulose and hemicellulose.  Cellulose and hemicellulose have no native color so they will impart little or no color to a composite.  Therefore, it is the office’s position that a polymer composite formed from a master batch comprising bleached chemical wood pulp fiber and a polymer matrix would reasonably be expected to have the presently claimed yellowness index of less than about 32, absent evidence to the contrary.
Regarding claim 19, amount of bleached chemical wood pulp fiber added to the polymer in the twin screw extruder is 65 to 85% by weight based on total weight of fibers, polymer and additives (paragraph 0065).
Regarding claims 20, 21 and 22, polymer matrix includes a wide variety of polymers such as HDPE, LDPE, LLDPE, polystyrene, PVC and combinations thereof (paragraph 0036).  It is noted that these polymers are hydrophobic and polyethylene has a surface energy of less than 35 dynes/cm.
Regarding claims 23 and 24, compatibilizing agents are typically used to improve interfacial wetting of fillers with polymer matrix (paragraph 0041).  Examples of compatibilizing agents include polyolefin-graft-maleic anhydride copolymers (paragraph 0042).
Regarding claim 28, material from the twin screw extruder is transferred to a second twin screw extruder and additional polymer is added. The polymer is the same as was used in the first twin screw extruder.  In a batch operation the first twin screw extruder may be used as the second twin screw extruder by cycling the composite material through the first twin screw extruder a second time and adding the additional polymer in this second pass through the extruder (paragraphs 0079-0080).

Claim Rejections - 35 USC § 103

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Cernohous et al (2013/0207295 A1).
The discussion with respect to Cernohous e al in paragraph 10 above is incorporated here by reference.
Cernohous et al are silent with respect to forming the MB by mixing the CFs with the polymer matrix to coat the CFs within the polymer matrix.
However, Cernohous et al in the general disclosure teach that in the first step pulp particles are combined and mixed with the polymer (paragraph 0053).  The bleached chemical wood pulp fiber and polymer may enter the twin screw extruder through the same hopper (paragraph 0061).  Therefore, in light of the teachings in general disclosure of Cernohous et al, it would have been obvious to one skilled in art prior to the filing of present application, to combine and mix the CF’s with polymer matrix such that CFs are coated with the polymer, absent evidence to the contrary.

Claims 25-26 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Cernohous et al (2013/0207295 A1) in view of Przybylinski et al (US 2016/0082706 A1).
The discussion with respect to Cernohous et al in paragraph 10 above is incorporated here by reference.
Cernohous et al are silent with respect to twin screw extruder configured to mix the MB and move the mixed CF and polymer matrix through the twin-screw extruder; producing the CF polymer composite at a rate in a range of about 500 lbs/hour to about 2,000 lbs/hour; and rotating twin screws of the extruder at a rotation frequency in a range of about 250 to about 450 RPM.
However, regarding twin screw extruder configured to mix the MB and move the mixed CF and polymer matrix through the twin-screw extruder; and producing the CF polymer composite at a rate in a range of about 500 lbs/hour to about 2,000 lbs/hour, Przybylinski et al in the same field of endeavor teach an extruded composite including a base polymer and a natural fiber in a homogeneous mixture (abstract).  In the extrusion system, the extruder includes an extruder barrel and a pair of co-rotating extrusion screws. The extrusion barrel defines an internal cavity where the materials such as base polymer, filler materials and additives are mixed.  The extrusion barrel is formed as an assembly including a plurality of discrete barrel segments arranged in series and together form the internal cavity which acts as a flow path for conveyance of various materials (paragraph 0027).  A feeder with a maximum feed rate of between about 50 lbs/hr and about 2000 lbs/hour may be utilized for typical commercial-sized system (paragraph 0029).  Therefore, in light of the teachings in Przybylinski et al and given that master batch in Cernohous et al is formed using a twin screw extruder, it would have been obvious to one skilled in art prior to the filing of present application, to use a known extruder, of Przybylinski et al, in preparing a MB that includes a mixing extruder barrel 
Regarding rotating twin screws of the extruder at a rotation frequency in a range of about 250 to about 450 RPM, Przybylinski et al teach that segmented screws allow for modification of the screw profile such as for modification of processing parameters, varying physical properties (paragraph 0033).  The screws may be configured for dispersive mixing (i.e. high kneading and shearing) and distributive mixing (i.e. relatively low shearing).  In dispersive mixing also called intensive mixing, cohesive resistance between the particles can be overcome to achieve finer levels of dispersion.  Distributive mixing also called simple or extensive mixing aims to improve the spatial distribution of the components without cohesive resistance playing a role (paragraph 0035).  Therefore, in light of the teachings in Przybylinski et al, it would have been obvious to one skilled in art prior to the filing of present application to optimize the rotation speed of co-rotating screws in a twin-screw extruder to the desired range (such an in the present claims of a range of about 250 to about 450 RPM), depending on the need for dispersive and/or distributive mixing, absent evidence to the contrary.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARUNA P REDDY whose telephone number is (571)272-6566.  The examiner can normally be reached on 8:30 AM to 5:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARUNA P REDDY/Primary Examiner, Art Unit 1764